Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation " the storage bin receiving portion ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation " the order assembly portion ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-17, 19, 21-25, 29-30, 32-37 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansl (WO 2012/103566), cited by Applicant.

Regarding claim 1, HANSL discloses a system for picking items from storage, the system comprising:
a grid-based storage system (Figs.1-5), the storage system having a series of storage containers (2), the storage containers being configured to contain items to be stored, the storage containers being located in stacks within a framework (35), in which a portion of the framework includes at least one output column (37), the or each output column being configured and adapted to receive at least one storage container moved from the storage system (Fig.4), at least one of said output columns being provided with a plurality of presentation positions (44), the storage containers being configured to be movable from storage positions within the stacks to said presentation positions remote from the stacks via the or each output column, said presentation positions being arranged so as to locate a plurality of storage containers on at least one face of the storage system, the presentation positions being arranged such that the items stored in said storage containers are accessible to an item picker (Fig.4).  

Regarding claim 3, HANSL further discloses a plurality of output columns (Fig.4), said output columns defining a plurality of associated presentation positions (Fig.4), the presentation positions associated with said plurality of output columns together defining an array of presentation positions on at least one face of the storage system (Figs.3-4).  

Regarding claim 4, HANSL further discloses said output columns comprise transferring means for transferring a load handling device (39) delivered storage container to a presentation position associated with said output column (Fig.4).  

Regarding claim 5, HANSL further discloses the transferring means comprises: a bin lift device (38), said bin lift device being configured as movable within an output column between positions corresponding to presentation positions (Fig.4).  

Regarding claim 6, HANSL further discloses the bin lift device comprises: a storage bin receiving portion, said bin lift device including conveyor means (on 39, telescopic conveyor) configured to transfer a storage bin located on the receiving portion to a predetermined presentation position within the array of presentation positions on one face of the storage system (Fig.4).  

Regarding claim 7, HANSL further discloses the transferring means comprises: a frame carrying at least one shuttle device, said frame being disposed within the plurality of output columns (39 along 38, Fig.4).  

Regarding claim 8, HANSL further discloses the frame comprises: tracks on which the or each shuttle device is moveable, the or each shuttle device being configured as moveable around the tracks to positions within the output columns corresponding to presentation positions within the array of presentation positions on one face of the storage system (up and down, Fig.4).  

Regarding claim 9, HANSL further discloses the at least one output column comprises: sensor means for detecting a presence of a storage bin in the output column so as to prevent activation of the transferring means unless the storage bin is located on the storage bin receiving portion (sensors for detecting the throughput are used).  

Regarding claim 10, HANSL further discloses the columns comprise: pre-pick positions such that storage containers located in said pre-pick positions will be transferred to said presentation positions by further transferring means on a storage container being removed from said presentation position, thereby replenishing the presentation position with a storage container as required (Fig.4).  

Regarding claim 11, HANSL further discloses the transferring means comprises: conveyor means (on 39, telescopic conveyor).  

Regarding claim 12, HANSL further discloses which the conveyor means comprises: at least one of a roller conveyor or belt conveyor (on 39, telescopic conveyor).  

Regarding claim 13, HANSL further discloses which the conveyor means is a driven conveyor (on 39, telescopic conveyor).  

Regarding claim 14, HANSL further discloses the transferring means comprises: a gravity fed conveyor mechanism (Fig.4).  

Regarding claim 15, HANSL further discloses the gravity fed conveyor mechanism comprises a bin receiving portion (Fig.5), said bin receiving portion having a plurality of rotatably mounted rollers (Fig.5), said rollers being configured to transfer a storage bin on the bin receiving portion on to an adjacent storage position within an output column under a weight of a storage container when said bin receiving portion is rotated about a point on the at least one output column (Figs.4-5).  

Regarding claim 16, HANSL further discloses the item picking system comprises: an order assembly portion (Fig.4).  

Regarding claim 17, HANSL further discloses the order assembly portion (see 112 rejection above) comprise conveyor systems (multiple conveyor systems are disclosed and therefore the claim is anticipated), configured for carrying delivery containers in to which items are to be picked from the storage bins in the presentation positions.  

Regarding claim 19, HANSL further discloses a given array of presentation positions is provided with an associated order assembly portion (Fig.4).

Regarding claim 21, HANSL further discloses the order assembly portions are located across a number of levels of storage system (Fig.4).  

Regarding claim 22, HANSL further discloses comprising transferring means configured for transferring storage containers removed from presentation positions to the storage area via the transferring means acting on said storage containers so as to return the storage containers to the storage area (via flow channel, Fig.5).

Regarding claim 23, HANSL further discloses storage containers removed from presentation positions will be placed to be manually collected by an operative and returned to the storage area at a location remote from the presentation positions (Fig.4).  

Regarding claim 24, HANSL further discloses at least one output column comprises stop means (51), configured and adapted so as to prevent movement of a storage bin from a storage position in an at least one output column to a presentation position or from a storage position to a storage position within an at least one output column (Fig.5).

Regarding claim 25, HANSL further discloses which the stop means comprises a substantially L-shaped pivotally mounted member mounted beneath a conveyor means in a bin receiving portion (Fig.5), such that a presence of a storage container on the bin receiving portion will act to pivot (via 53) said substantially L-shaped pivotally mounted member such that a distal end of said L-shaped pivotally mounted member will protrude through the bin receiving portion so as to prevent transfer of a storage bin in to an adjacent position (Fig.5).

Regarding claim 29, HANSL further discloses the storage area of the grid-based storage system is configured and adapted so as to store storage containers of multiple sizes (Fig.4).  

Regarding claim 30, HANSL further discloses which the storage system comprises- presentation positions arranged and adapted so as to present storage containers of sizes stored within the storage system (Fig.4).  

Regarding claim 32, HANSL further discloses items to be picked may be picked from storage containers in presentation positions or picked from order assembly areas associated with the grid-based storage system (Fig.4), items in storage containers in presentation positions having items designated as frequently picked items in context of an online retail system (via warehouse management system (computer).  

Regarding claim 33, HANSL further discloses a computer control utility for controlling positions and movements of storage containers within the system (warehouse management system (computer)).

Regarding claim 34, HANSL further discloses the configured such that items to be picked are picked from storage containers in to delivery containers robotically or manually (Fig.4).  

Regarding claim 35, HANSL further discloses the delivery containers are stored within storage containers (Fig.4).

Regarding claim 36, HANSL further discloses which the storage area comprises: storage containers containing items to be picked and or delivery containers and or storage containers having delivery containers and or delivery containers having partially or fully picked customer orders (Fig.4).  

Regarding claim 37, HANSL discloses method of picking items in an online retail system within an item picking system the method comprising:
picking items from a grid-based storage system (Figs.1-5) having a series of storage containers (2), the storage containers being configured to contain items to be stored, the storage containers being located in stacks within a framework (35), in which a portion of the framework includes at least one output column (37), the or each output column being configured and adapted to receive at least one storage container-moved from the storage system (Fig.4), at least one of said output columns being provided with a plurality of presentation positions (44); and 
prior to the picking, moving storage containers from storage positions within the stacks to said presentation positions remote from the stacks via the or each output column (Fig.4), said presentation positions being arranged so as to locate a plurality of storage containers on at least one face of the storage system, the presentation positions being arranged such that the items stored in said storage containers are accessible to an item picker (Fig.4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 18, 20, 26-28 and 31 rejected under 35 U.S.C. 103 as being unpatentable over Hansl (WO 2012/103566) in view of Ingram-Tedd (WO 2016/198467), cited by Applicant.

Regarding claim 2, HANSL does not further specifically disclose at least one load handling device operative on rails or tracks, the rails or tracks being disposed on substantially horizontal members of the framework, the or each load handling device including: a lifting mechanism for engaging at least one storage container so as to lift said storage container from a stack, said load handling device further including: drive means for driving said load handling devices from a first position above a stack of storage containers to a second position above an output column.  
Ingram-Tedd teaches a storage system with grid-like rails and load handling vehicles (30) with four sets of wheels for travelling on both perpendicular rails (Abstract), the load handling device lifting bins (10) from stacks, driven by wheels (34).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hansl in view of Ingram-Tedd to include a load handling device operative on rails in order to increase productivity of the system.

Regarding claim 26, HANSL, as modified above, further teaches the load handling device comprises a cavity, the cavity being configured and adapted so as to receive a storage container (Ingram-Tedd Figs.3b,c).  

Regarding claim 27, HANSL, as modified above, further teaches the load handling device occupies a footprint of a single grid space in the grid- based storage system (Ingram-Tedd Fig.4).  

Regarding claim 28, HANSL, as modified above, further teaches the load handling device comprises a cantilever-shaped body (Ingram-Tedd Figs.3b,c).  

Regarding claim 31, HANSL, as modified above, further discloses which the storage area comprises a grid-based storage system configured and adapted for storage containers containing pallets (containers can by trays or pallets).  

Regarding claim 18, HANSL further discloses does not further specifically disclose the order assembly portion comprises trolleys carrying delivery containers in to which items are to be picked from the storage bins in the presentation positions.  
Ingram-Tedd teaches a storage system with grid-like rails and load handling vehicles/trolleys (30) with four sets of wheels for travelling on both perpendicular rails (Abstract), the load handling device lifting bins/delivery containers (10) from stacks, driven by wheels (34).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hansl in view of Ingram-Tedd to include trolleys carrying delivery containers in order to increase productivity of the system.

Regarding claim 20, HANSL, as modified above, further discloses which a plurality of order assembly portions are associated with a given array of presentation positions (Fig.4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wagner, Pankratov, DeWitt, Lert Jr, Durham and Lagziel further disclose elements of a grid-based storage system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652